DETAILED ACTION
1.	 Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2018 has been entered.

Response to Amendment
4.	In the amendment filed on 07/14/2022, claims 1, 3, 8, 10, 15, and 17 have been amended. Claims 6, 2, 4-5, 7, 9, 11-12, 14, 16, 18-19, and 21 have been previously presented. Claims 6, 13, and 20 have been kept original. The currently pending claims considered below are Claims 1- 21.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Levett et al. (US 20040148375 A1) in view of Holt (US 10853062 B1) in further view of Parreira (US 20130104030 A1).

As per claim 1, Levett teaches a method for communicating real-time updates among web clients, the method comprising (Levett, par. [0120], [0181], method of communication between the application (on the server) and display to the user (on the client). Where the method provides streamlining development, deployment and maintenance of real-time interactive Internet/web applications. For example, the method can update data items received `live` at a client device and can be transmitted concurrently and automatically to client devices to avoid users requesting updates and then having to wait for server responses): 
responsive to requesting access to a data record within a human resources database (Levett, figs.8-9, par. [0375], “the server command just invokes the GET_CATALOG service function, which returns the XML data for all catalog items (e.g. the product id, description, thumbnail etc)” Where the XML data for all catalog items returned is interpreted as the responsive to requesting access to the data record within a human resources database. Where the GET_CATALOG is requesting access to a database layer. Where the catalog items (e.g. the product id, description, thumbnail etc) are interpreted as the data which are within the database layer. Further, [0131], a database layer. The database layer is interpreted to have human resources database), 
responsive to determining that real-time updates are enabled for the webpage form (Levett, fig. 10, par. [0381], “The datapool in FIG. 10 is used to get updates of items, which the user has placed, on their watch list.” Where the datapool in FIG. 10 is used to get updates of items is interpreted as the responsive to determining that real-time updates are enabled for the web page; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to determining that real-time updates are enabled for the web page” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
creating, by the computer system, an event queue (Levett, fig. 10 par. [0381], “The AltioLive Client uses this to create a personalized watch list.   The subscription is filtered by user-id so that the user does not see the items others have added to their portfolios.  The predicate @USR=$(session.logon.name) syntax controls this.” Where the personalized watch list is interpreted as the queue, and the predicate @USR=$(session.logon.name) syntax controls this is interpreted as the personalized watch list event herein interpreted as the queue) and 
establishing a connection to a web server (Levett, fig. 6, par. [0254], a synchonisation Engine Complex configuration contain a web server connected with two main SEs, 601 & 602 would act as the hub and would then be connected to other SEs 605 & 606 etc rather than directly to clients); 
responsive to receiving an update event in the event queue (Levett, fig. 10, par. [0381], “The subscription is filtered by user-id so that the user does not see the items others have added to their portfolios” Where the subscription is filtered by user-id is a response of the AltioLive System after an update event is received; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to receiving an update event in the event queue” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
determining, by the computer system, whether the update event matches a record identifier for the data record that is displayed in the webpage form to the first user (Levett fig. 10, par. [0381], how the master Sync gets updates by matching the URL syntax with the URL argument created for the personalize watch list herein interpreted as the queue. The URL syntax is interpreted to have the record identifier for the data record that is displayed in the webpage form to the first user. Further, par. [0281], “a digital certificate to be able to prove its identity to Clients and other servers.” Where the digital certificate is inherent to identity to clients/users. The word “whether” is conjunction that stablish a condition that expresses a doubt or choice between alternatives for performing a contingent step which may not be satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). See Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). Therefore an Examiner do not need to present evidence of the obviousness of the condition if in steps of method claims, See MPEP § 2111.04 Section II);
However, it is noted that the prior art of Levett does not explicitly teach “receiving, by a computer system, a structured data object composed from a set of linked data nodes according to a domain specific language, wherein the structured data object defines a layout for a webpage form, without content for the webpage form, and wherein the set of linked data nodes comprises data node that defines execution context to other data nodes; interpreting, by the computer system, the structured data object within a context of a data record to identify the content for the webpage form; interpreting, by the computer system, the structured data object within a context of the data record to determine that the structured data object enables real-time updates for the webpage form;”
On the other hand, in the same field of endeavor, Holt teaches receiving, by a computer system, a structured data object composed from a set of linked data nodes according to a domain specific language (Holt, fig. 4, Column 5, Lines 13-25, “At block 4003, the formed program receives a code snippet of SQL to create database column that corresponds to the field codecept. The formed program receives a code snippet of PHP to capture and validate user input that corresponds to the field codecept. The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” Wherein the formed program is interpreted as the computer system. Wherein the code snippet of HTML to display an input box corresponding to the field codecept is interpreted as a structured data object. The code snippet of HTML to display an input box corresponding to the field codecept is composed from the data of thecode snippet of SQL to create database column that corresponds to the field codecept and the code snippet of PHP to capture and validate user input that corresponds to the field codecept herein interpreted as the set of linked data nodes. Further, Column 7, Lines 50-51, “The types of codecepts and the types of attributes are "domain-specific" as they will reflect the type of formed program for which they are intended.”  Where the domain-specific is interpreted as the domain specific language), 
wherein the structured data object defines a layout for a webpage form (Holt, fig. 4, Column 5, Lines 13-25, “The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” Where the input box is interpreted to being defined by the code snippet of HTML to display an input box corresponding to the field codecept which is a layout for a webpage form), 
without content for the webpage form (Holt, fig. 4, Column 5, Lines 13-25, “The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” The input box does not have any content for the webpage form. It only defines the fields of the webpage form, such as the Employ name field and etc.), and 
wherein the set of linked data nodes comprises data node that defines execution context to other data nodes (Holt, fig. 4, Column 5, Lines 13-25, “At block 4003, the formed program receives a code snippet of SQL to create database column that corresponds to the field codecept. The formed program receives a code snippet of PHP to capture and validate user input that corresponds to the field codecept.” Wherein the code snippet of SQL to create database column that corresponds to the field codecept defines how the formed program access the database by execute SQL statements and code snippet of PHP to capture and validate user input that corresponds to the field codecept defines how the fields can be validate via a PHP code execution);
interpreting, by the computer system, the structured data object within a context of a data record to identify the content for the webpage form (Holt, Column 7, Lines 10-67, a hyperpiler converting/interpreting codecepts. Where the codecepts contain data record to identify the content for the webpage form. Further, fig. 5, Column 5, Lines 25-40, “a computer-implemented method for generating a computer program. At block 5001, a plurality of initial entities are inputted into a hyperpiler. At block 5003, a set of code templates is selected. At block 5004, the domain ruleset is applied to the initial entities to generate a plurality of generated entities.” Wherein the hyperpiler is interpreted to interpreted the input initial entities data and as result select/define data record to identify the content for the entities. The set of code templates is interpreted as the data record to identify the content for the webpage form. The entities can represent the webpage form for example); 
interpreting, by the computer system, the structured data object within a context of the data record to determine that the structured data object enables real-time updates for the webpage form (Holt, figs. 4-5, Column 5, Lines 25-40, “At block 5004, the domain ruleset is applied to the initial entities to generate a plurality of generated entities. At block 5005, the plurality of initial entities is combined with the plurality of generated entities. At block 5006, a plurality of code snippets are generated by replacing variables in the set of code templates with corresponding values from the plurality of combined entities.” Wherein the generated by replacing variables in the set of code templates with corresponding values from the plurality of combined entities is interpreted as the determine that the structured data object enables real-time updates for the webpage form. The generated by replacing variables in the set of code templates is enable an update. Further, Column 7, Lines 29-32, “Two independent codecepts in the initial entities may mutually modify each other's code snippets in the formed program, or they may generate a plurality of code snippets in the formed program.” Where the two independent codecepts in the initial entities may mutually modify each other's code snippets in the formed program is interpreted as that two independent codecepts in the initial entities is enables real-time updates for the webpage form based on the code snippets in the formed program. The formed program has webpage form data, see fig. 4); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Holt that teaches development and compiling of computer programs into Levett that teaches a client device to run a network based application by sending structured data from one or more data sources to software on the client device. Additionally, this provide a more interactive user interface.
The motivation for doing so would be to perform adjustments to optimize the input code, but do not alter or add functionality to the output code (Holt Column 1, Lines 38-48).
However, it is noted that the combination of the prior arts of Levett and Holt do not explicitly teach “displaying, by the computer system, the webpage form with the content to a first user; responsive to determining that the update event matches the record identifier, displaying, by the computer system, a notification of the update event.”
On the other hand, in the same field of endeavor, Parreira teaches displaying, by the computer system, the webpage form with the content to a first user (Parreira, figs. 6-7, par. [0045], a real-time POWERMARKETING push action, by displaying an advertisement "toast" control on the bottom right hand corner of the web browser. Where the displayed advertise is on a form and comprises a plurality of content. For example, the form displayed herein is displayed as an advertisement for a "toast" control on the bottom right hand corner of the web browser. Further, “FIG. 6 illustrates a sample workplace GUI used to push content to a group of filtered visitors (above), or to a specific unique visitor (below).” Where the specific unique visitor is interpreted as the first user);
responsive to determining that the update event matches the record identifier, displaying, by the computer system, a notification of the update event (Parreira fig. 7, par. [0045], “the POWERMARKETING system will send a notification to the selected user that an exclusive promotion is available for the user.”  Where the notification is inherent to be sent and displayed and is associated with a promotion event available for the user selected; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to determining that the update event matches the record identifier” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Parreira that teaches real-time tracking and marketing for web application users into the combination of Levett that teaches a client device to run a network based application by sending structured data from one or more data sources to software on the client device, and Holt that teaches development and compiling of computer programs. Additionally, this provide a more interactive user interface.
The motivation for doing so would be to improve the customer online shopping experience (Parreira par. [0005]). 

As per claim 2, Parreira teaches wherein the webpage form is a first webpage form (Parreira, par. [0063], “A specific utilization of a composition of the above methods allows the push of an input request, i.g. pushing a survey form, to visitors. Then the system receives the visitor feedback in real-time in the POWERMARKETING Applications through ORTC.” Where the survey form is interpreted as the first webpage form), and 
wherein the update event is a notification of changes to the content for the first webpage form (Parreira, par. [0078], “allowing the clients to transmit instructions or messages and receive updates (e.g., refreshed pages or information within pages upon receiving new information).” Where instructions or messages are notifications of changes to the pages where the pages are webpages. Where the webpage herein is inherent to have the survey form), 
wherein the changes are selected from a group consisting of an addition of a new data record by a second user (Parreira, fig. 9, par. [0045]-[0046], “add client-side logic to the webpage dynamically and in real-time” Where a user/visitor is inherent to add in the client-side the logic to the webpage. The logic add to the webpage herein is interpreted as the new record. The user/visitor interpreted as the second user. The client is interpreted the second user. The user is also inherent to select the logic to the webpage prior to add it. Further, “create interactive experiences between a POWERMARKETING application operator, and a visitor of a POWERMARKETING enabled webpage, via different forms of interactions such as text chats, video conference, help in filling forms, helping the visitor to navigate to another page through push of the navigation action and target network location, or even a full co-browsing experience.”), 
opening of a second webpage form by the second user for editing the data record that is displayed to the first user (Parreira, fig. 9, par. [0045]-[0046], “The client-side logic may enhance the experience available to the webpage user/visitor, promote products with additional images, sounds, videos, or contain any other type of media that can be transmitted and rendered.” Where the webpage user/visitor is inherent to open the webpage where the webpage contains a forms/templates. The forms/templates contain products which contain descriptions and can be edit. The webpage can be view by all users in the internet. Further, a webpage is illustrated in fig. 9 is interpreted as the second webpage form), 
updating of the data record by the second user, and combinations thereof (Parreira, par. [0058], A POWERMARKETING system operator can update content and/or logic remotely on a visitor's web browser instance of a webpage, or on several visitors' web browser instances at the same time, using the Push methods shown in FIGS. 6-8.).

As per claim 3, Parreira teaches further comprising: prompting the first user for a response in regard to the update event, wherein a prompt comprises a prompt to update the data record displayed in the first webpage form, a prompt to discard the changes made by the second user, or a prompt to merge data record with the changes made by the second user (Parreira, fig. 3, par. [0042], “If any of these values is changed, the web browser will transmit and update the value to customer service in realtime.” Where transmit and update the value to customer service in realtime is interpreted as the prompt to merge the display record changes made by the second user).

As per claim 4, Levett teaches further comprising: updating the data record displayed in the webpage form based on information in the update event without refreshing, reloading, or otherwise re-retrieving relevant content for the webpage form (Levett, par. [0125], “real-time data updates without the need for a client to use a browser `refresh` button;”).

As per claim 5, Levett teaches wherein the connection enables asynchronous bi-directional communication between a client browser (Levett, par. [0204], client browser) and the web server (Levett, fig. 1:105 par. [0204], web server). 

As per claim 6, Levett teaches wherein the connection is a web socket connection (Levett, par. [0240], communication to backend applications this could be HTTP, JMS, SOAP, Socket, or JDBC. Where Socket is a communication connection of the web application teach herein). 

As per claim 8, Levett teaches a computer system for communicating real-time updates among web clients, the computer system comprising (Levett, fig. 1, par. [0120], a schematic of the full system architecture of an AltioLive application. Where the AltioLive application is interpreted as the computer system for communicating real-time updates among web clients. AltioLive also solves the technical challenges of streamlining development, deployment and maintenance of real-time interactive Internet/web applications): 
a hardware processor (Levett, par. [0012], processors); and 
a web browser, in communication with the hardware processor, wherein the web browser is configured (Levett, par. [0197], “The web browser would be running on an Internet Client 104 that would be connected to a web server 105 via the Internet 102.”): 
responsive to requesting access to a data record within a human resources database (Levett, figs.8-9, par. [0375], “the server command just invokes the GET_CATALOG service function, which returns the XML data for all catalog items (e.g. the product id, description, thumbnail etc)” Where the XML data for all catalog items returned is interpreted as the responsive to requesting access to the data record within a human resources database. Where the GET_CATALOG is requesting access to a database layer. Where the catalog items (e.g. the product id, description, thumbnail etc) are interpreted as the data which are within the database layer. Further, [0131], a database layer. The database layer is interpreted to have human resources database); 
responsive to determining that real-time updates are enabled for the webpage form (Levett, fig. 10, par. [0381], “The datapool in FIG. 10 is used to get updates of items, which the user has placed, on their watch list.” Where the datapool in FIG. 10 is used to get updates of items is interpreted as the responsive to determining that real-time updates are enabled for the web page; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to determining that real-time updates are enabled for the web page” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
to create an event queue (Levett, fig. 10 par. [0381], “The AltioLive Client uses this to create a personalized watch list.   The subscription is filtered by user-id so that the user does not see the items others have added to their portfolios.  The predicate @USR=$(session.logon.name) syntax controls this.” Where the personalized watch list is interpreted as the queue, and the predicate @USR=$(session.logon.name) syntax controls this is interpreted as the personalized watch list event herein interpreted as the queue) and 
establish a connection to a web server (Levett, fig. 6, par. [0254], a synchonisation Engine Complex configuration contain a web server connected with two main SEs, 601 & 602 would act as the hub and would then be connected to other SEs 605 & 606 etc rather than directly to clients);  
responsive to receiving an update event in the event queue (Levett, fig. 10, par. [0381], “The subscription is filtered by user-id so that the user does not see the items others have added to their portfolios” Where the subscription is filtered by user-id is a response of the AltioLive System after an update event is received; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to receiving an update event in the event queue” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), 
to determine that the update event matches a record identifier for the data record that is displayed in the webpage form to the first user (Levett fig. 10, par. [0381], how the master Sync gets updates by matching the URL syntax with the URL argument created for the personalize watch list herein interpreted as the queue. The URL syntax is interpreted to have the record identifier for the data record that is displayed in the webpage form to the first user. Further, par. [0281], “a digital certificate to be able to prove its identity to Clients and other servers.” Where the digital certificate is inherent to identity to clients/users. The word “whether” is conjunction that stablish a condition that expresses a doubt or choice between alternatives for performing a contingent step which may not be satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). See Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). Therefore an Examiner do not need to present evidence of the obviousness of the condition if in steps of method claims, See MPEP § 2111.04 Section II);
However, it is noted that the prior art of Levett does not explicitly teach “to receive a structured data object composed from a set of linked data nodes according to a domain specific language, wherein the structured data object defines a layout for a webpage form without content for the webpage form, and wherein the set of linked data nodes comprises data node that defines execution context to other data nodes;  to interpret, the structured data object within a context of a data record to identify the content for the webpage form; to interpret the structured data object within a context of the data record to determine that the structured data object enables real-time updates for the webpage form;”
On the other hand, in the same field of endeavor, Holt teaches to receive a structured data object composed from a set of linked data nodes according to a domain specific language (Holt, fig. 4, Column 5, Lines 13-25, “At block 4003, the formed program receives a code snippet of SQL to create database column that corresponds to the field codecept. The formed program receives a code snippet of PHP to capture and validate user input that corresponds to the field codecept. The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” Wherein the formed program is interpreted as the computer system. Wherein the code snippet of HTML to display an input box corresponding to the field codecept is interpreted as a structured data object. The code snippet of HTML to display an input box corresponding to the field codecept is composed from the data of the a code snippet of SQL to create database column that corresponds to the field codecept and the code snippet of PHP to capture and validate user input that corresponds to the field codecept herein interpreted as the set of linked data nodes. Further, Column 7, Lines 50-51, “The types of codecepts and the types of attributes are "domain-specific" as they will reflect the type of formed program for which they are intended.”  Where the domain-specific is interpreted as the domain specific language), 
wherein the structured data object defines a layout for a webpage form (Holt, fig. 4, Column 5, Lines 13-25, “The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” Where the input box is interpreted to being defined by the code snippet of HTML to display an input box corresponding to the field codecept which is a layout for a webpage form) 
without content for the webpage form (Holt, fig. 4, Column 5, Lines 13-25, “The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” The input box does not have any content for the webpage form. It only defines the fields of the webpage form, such as the Employ name field and etc.), and 
wherein the set of linked data nodes comprises data node that defines execution context to other data nodes (Holt, fig. 4, Column 5, Lines 13-25, “At block 4003, the formed program receives a code snippet of SQL to create database column that corresponds to the field codecept. The formed program receives a code snippet of PHP to capture and validate user input that corresponds to the field codecept.” Wherein the code snippet of SQL to create database column that corresponds to the field codecept defines how the formed program access the database by execute SQL statements and code snippet of PHP to capture and validate user input that corresponds to the field codecept defines how the fields can be validate via a PHP code execution); Page 3 of 13 
Sundar et al. - 16/832, 931to interpret, the structured data object within a context of a data record to identify the content for the webpage form (Holt, Column 7, Lines 10-67, a hyperpiler converting/interpreting codecepts. Where the codecepts contain data record to identify the content for the webpage form. Further, fig. 5, Column 5, Lines 25-40, “a computer-implemented method for generating a computer program. At block 5001, a plurality of initial entities are inputted into a hyperpiler. At block 5003, a set of code templates is selected. At block 5004, the domain ruleset is applied to the initial entities to generate a plurality of generated entities.” Wherein the hyperpiler is interpreted to interpreted the input initial entities data and as result select/define data record to identify the content for the entities. The set of code templates is interpreted as the data record to identify the content for the webpage form. The entities can represent the webpage form for example); 
to interpret the structured data object within a context of the data record to determine that the structured data object enables real-time updates for the webpage form (Holt, figs. 4-5, Column 5, Lines 25-40, “At block 5004, the domain ruleset is applied to the initial entities to generate a plurality of generated entities. At block 5005, the plurality of initial entities is combined with the plurality of generated entities. At block 5006, a plurality of code snippets are generated by replacing variables in the set of code templates with corresponding values from the plurality of combined entities.” Wherein the generated by replacing variables in the set of code templates with corresponding values from the plurality of combined entities is interpreted as the determine that the structured data object enables real-time updates for the webpage form. The generated by replacing variables in the set of code templates is enable an update. Further, Column 7, Lines 29-32, “Two independent codecepts in the initial entities may mutually modify each other's code snippets in the formed program, or they may generate a plurality of code snippets in the formed program.” Where the two independent codecepts in the initial entities may mutually modify each other's code snippets in the formed program is interpreted as that two independent codecepts in the initial entities is enables real-time updates for the webpage form based on the code snippets in the formed program. The formed program has webpage form data, see fig. 4);  Sundar et al. - 16/832, 931
However, it is noted that the combination of the prior arts of Levett and Holt do not explicitly teach “responsive to interpreting the structured data object, to display the webpage form with the content to a first user; responsive to determining that the update event matches the record identifier, to display a notification of the update event.”
On the other hand, in the same field of endeavor, Parreira teaches responsive to interpreting the structured data object, to display the webpage form with the content to a first user (Parreira, fig. 7, par. [0045], a real-time POWERMARKETING push action, by displaying an advertisement "toast" control on the bottom right hand corner of the web browser. Where the displayed advertise is on a form and comprises a plurality of content. For example the form displayed herein is displayed as an advertisement for a "toast" control on the bottom right hand corner of the web browser. Further, “FIG. 6 illustrates a sample workplace GUI used to push content to a group of filtered visitors (above), or to a specific unique visitor (below).” Where the specific unique visitor is interpreted as the first user);
responsive to determining that the update event matches the record identifier, to display a notification of the update event (Parreira fig. 7, par. [0045], “the POWERMARKETING system will send a notification to the selected user that an exclusive promotion is available for the user.”  Where the notification is inherent to be sent and displayed and is associated with a promotion event available for the user selected; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to determining that the update event matches the record identifier” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Parreira that teaches real-time tracking and marketing for web application users into the combination of Levett that teaches a client device to run a network based application by sending structured data from one or more data sources to software on the client device, and Holt that teaches development and compiling of computer programs. Additionally, this provide a more interactive user interface.
The motivation for doing so would be to improve the customer online shopping experience (Parreira par. [0005]). 

As per claim 9, Parreira teaches wherein the webpage form is a first webpage form (Parreira, par. [0063], “A specific utilization of a composition of the above methods allows the push of an input request, i.g. pushing a survey form, to visitors. Then the system receives the visitor feedback in real-time in the POWERMARKETING Applications through ORTC.” Where the survey form is interpreted as the first webpage form), and 
wherein the update event is a notification of changes to the content for the first webpage form (Parreira, par. [0078], “allowing the clients to transmit instructions or messages and receive updates (e.g., refreshed pages or information within pages upon receiving new information).” Where instructions or messages are notifications of changes to the pages where the pages are webpages. Where the webpage herein is inherent to have the survey form), 
wherein the changes are selected from a group consisting of an addition of a new data record by a second user (Parreira, fig. 9, par. [0045]-[0046], “add client-side logic to the webpage dynamically and in real-time” Where a user/visitor is inherent to add in the client-side the logic to the webpage. The logic add to the webpage herein is interpreted as the new record. The user/visitor interpreted as the second user. The client is interpreted the second user. The user is also inherent to select the logic to the webpage prior to add it. Further, “create interactive experiences between a POWERMARKETING application operator, and a visitor of a POWERMARKETING enabled webpage, via different forms of interactions such as text chats, video conference, help in filling forms, helping the visitor to navigate to another page through push of the navigation action and target network location, or even a full co-browsing experience.”), 
opening of a second webpage form by the second user for editing the data record that is displayed to the first user (Parreira, fig. 9, par. [0045]-[0046], “The client-side logic may enhance the experience available to the webpage user/visitor, promote products with additional images, sounds, videos, or contain any other type of media that can be transmitted and rendered.” Where the webpage user/visitor is inherent to open the webpage where the webpage contains a forms/templates. The forms/templates contain products which contain descriptions and can be edit. The webpage can be view by all users in the internet. Further, a webpage is illustrated in fig. 9 is interpreted as the second webpage form), 
updating of the data record by the second user, and combinations thereof (Parreira, par. [0058], A POWERMARKETING system operator can update content and/or logic remotely on a visitor's web browser instance of a webpage, or on several visitors' web browser instances at the same time, using the Push methods shown in FIGS. 6-8.).

As per claim 10, Parreira teaches wherein the web browser is further configured: to prompt the first user for a response in regard to the update event, wherein a prompt comprises a prompt to update the data record displayed in the first webpage form, a prompt to discard the changes made by the second user, or a prompt to merge data record with the changes made by the second user (Parreira, fig. 3, par. [0042], “If any of these values is changed, the web browser will transmit and update the value to customer service in realtime.” Where transmit and update the value to customer service in realtime is interpreted as the prompt to merge the display record changes made by the second user).

As per claim 11, Levett teaches wherein the web browser is further configured: to update the data record displayed in the webpage form based on information in the update event without refreshing, reloading, or otherwise re-retrieving relevant content for the webpage form (Levett, par. [0125], “real-time data updates without the need for a client to use a browser `refresh` button;”).

As per claim 12, Levett teaches wherein the connection enables asynchronous bi-directional communication between a client browser (Levett, par. [0204], client browser) and the web server (Levett, fig. 1:105 par. [0204], web server).
As per claim 13, Levett teaches wherein the connection is a web socket connection (Levett, par. [0240], communication to backend applications this could be HTTP, JMS, SOAP, Socket, or JDBC. Where Socket is a communication connection of the web application teach herein).

As per claim 15, Levett teaches a computer program product comprising (Levett, par. [0217], AltioLive--Synchronization Engine (SE) hereinafter interpreted as the computer program product): 
a non-transitory computer readable storage media method (Levett, par. [0236], random access memory hereinafter interpreted as the non-transitory computer readable storage media method); and 
program code, stored on the non-transitory computer readable storage media, for communicating real-time updates among web clients, the program code comprising (Levett, par. [0238], “The software to control the SE would also be stored on permanent disk within the server and would also be loaded into memory as required.” Where the software to control the SE is interpreted as the program code):
 in response to requesting access to a data record within a human resources database (Levett, figs.8-9, par. [0375], “the server command just invokes the GET_CATALOG service function, which returns the XML data for all catalog items (e.g. the product id, description, thumbnail etc)” Where the XML data for all catalog items returned is interpreted as the responsive to requesting access to the data record within a human resources database. Where the GET_CATALOG is requesting access to a database layer. Where the catalog items (e.g. the product id, description, thumbnail etc) are interpreted as the data which are within the database layer. Further, [0131], a database layer. The database layer is interpreted to have human resources database),
code for creating an event queue (Levett, fig. 10 par. [0381], “The AltioLive Client uses this to create a personalized watch list.   The subscription is filtered by user-id so that the user does not see the items others have added to their portfolios.  The predicate @USR=$(session.logon.name) syntax controls this.” Where the personalized watch list is interpreted as the queue, and the predicate @USR=$(session.logon.name) syntax controls this is interpreted as the personalized watch list event herein interpreted as the queue) and 
establishing a connection to a web server in response to determining that real-time updates are enabled for the webpage form (Levett, fig. 6, par. [0254], a synchonisation Engine Complex configuration contain a web server connected with two main SEs, 601 & 602 would act as the hub and would then be connected to other SEs 605 & 606 etc rather than directly to clients. Where the two main SEs, 601 & 602 would act as the hub is interpreted as the server hub. Further, (Levett, fig. 10, par. [0381], “The datapool in FIG. 10 is used to get updates of items, which the user has placed, on their watch list.” Where the datapool in FIG. 10 is used to get updates of items is interpreted as the responsive to determining that real-time updates are enabled for the web page; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to determining that real-time updates are enabled for the web page” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)); 
code for determining that an update event matches a record identifier for the data record that is displayed in the webpage form to the first user in response to receiving the update event in the event queue (Levett fig. 10, par. [0381], how the master Sync gets updates by matching the URL syntax with the URL argument created for the personalize watch list herein interpreted as the queue. The URL syntax is interpreted as the record ID/form that a first user has opened. Further, fig. 10, par. [0381], “The subscription is filtered by user-id so that the user does not see the items others have added to their portfolios” Where the subscription is filtered by user-id is a response of the AltioLive System after an update event is received; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to receiving an update event in the event queue” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner , 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958));
However, it is noted that the prior art of Levett does not explicitly teach “code for receiving a structured data object composed from a set of linked data nodes according to a domain specific language; wherein the structured data object defines a layout for a webpage form without content for the webpage form, and wherein the set of linked data nodes comprises data node that defines execution context to other data nodes; code for interpreting the structured data object within a context of a data record to identify the content for the webpage form; code for interpreting the structured data object within a context of the data record to determine that the structured data object enables real-time updates for the webpage form;”
On the other hand, in the same field of endeavor, Holt teaches code for receiving a structured data object composed from a set of linked data nodes according to a domain specific language (Holt, fig. 4, Column 5, Lines 13-25, “At block 4003, the formed program receives a code snippet of SQL to create database column that corresponds to the field codecept. The formed program receives a code snippet of PHP to capture and validate user input that corresponds to the field codecept. The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” Wherein the formed program is interpreted as the computer system. Wherein the code snippet of HTML to display an input box corresponding to the field codecept is interpreted as a structured data object. The code snippet of HTML to display an input box corresponding to the field codecept is composed from the data of thecode snippet of SQL to create database column that corresponds to the field codecept and the code snippet of PHP to capture and validate user input that corresponds to the field codecept herein interpreted as the set of linked data nodes. Further, Column 7, Lines 50-51, “The types of codecepts and the types of attributes are "domain-specific" as they will reflect the type of formed program for which they are intended.”  Where the domain-specific is interpreted as the domain specific language);
wherein the structured data object defines a layout for a webpage form (Holt, fig. 4, Column 5, Lines 13-25, “The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” Where the input box is interpreted to being defined by the code snippet of HTML to display an input box corresponding to the field codecept which is a layout for a webpage form) 
without content for the webpage form (Holt, fig. 4, Column 5, Lines 13-25, “The formed program receives a code snippet of HTML to display an input box corresponding to the field codecept.” The input box does not have any content for the webpage form. It only defines the fields of the webpage form, sugh as the Employ name field and etc), and 
wherein the set of linked data nodes comprises data node that defines execution context to other data nodes (Holt, fig. 4, Column 5, Lines 13-25, “At block 4003, the formed program receives a code snippet of SQL to create database column that corresponds to the field codecept. The formed program receives a code snippet of PHP to capture and validate user input that corresponds to the field codecept.” Wherein the code snippet of SQL to create database column that corresponds to the field codecept defines how the formed program access the database by execute SQL statements and code snippet of PHP to capture and validate user input that corresponds to the field codecept defines how the fields can be validate via a PHP code execution); 
code for interpreting the structured data object within a context of a data record to identify the content for the webpage form (Holt, Column 7, Lines 10-67, a hyperpiler converting/interpreting codecepts. Where the codecepts contain data record to identify the content for the webpage form. Further, fig. 5, Column 5, Lines 25-40, “a computer-implemented method for generating a computer program. At block 5001, a plurality of initial entities are inputted into a hyperpiler. At block 5003, a set of code templates is selected. At block 5004, the domain ruleset is applied to the initial entities to generate a plurality of generated entities.” Wherein the hyperpiler is interpreted to interpreted the input initial entities data and as result select/define data record to identify the content for the entities. The set of code templates is interpreted as the data record to identify the content for the webpage form. The entities can represent the webpage form for example); 
code for interpreting the structured data object within a context of the data record to determine that the structured data object enables real-time updates for the webpage form (Holt, figs. 4-5, Column 5, Lines 25-40, “At block 5004, the domain ruleset is applied to the initial entities to generate a plurality of generated entities. At block 5005, the plurality of initial entities is combined with the plurality of generated entities. At block 5006, a plurality of code snippets are generated by replacing variables in the set of code templates with corresponding values from the plurality of combined entities.” Wherein the generated by replacing variables in the set of code templates with corresponding values from the plurality of combined entities is interpreted as the determine that the structured data object enables real-time updates for the webpage form. The generated by replacing variables in the set of code templates is enable an update. Further, Column 7, Lines 29-32, “Two independent codecepts in the initial entities may mutually modify each other's code snippets in the formed program, or they may generate a plurality of code snippets in the formed program.” Where the two independent codecepts in the initial entities may mutually modify each other's code snippets in the formed program is interpreted as that two independent codecepts in the initial entities is enables real-time updates for the webpage form based on the code snippets in the formed program. The formed program has webpage form data, see fig. 4);
However, it is noted that the combination of the prior arts of Levett and Holt do not explicitly teach “code for displaying the webpage form with the content to a first user in response to interpreting the structured data object; code for displaying a notification of the update event in response to determining that the update event matches the record identifier.”
On the other hand, in the same field of endeavor, Parreira teaches code for displaying the webpage form with the content to a first user in response to interpreting the structured data object (Parreira, figs. 6-7, par. [0045], a real-time POWERMARKETING push action, by displaying an advertisement "toast" control on the bottom right hand corner of the web browser. Where the displayed advertise is on a form and comprises a plurality of content. For example the form displayed herein is displayed as an advertisement for a "toast" control on the bottom right hand corner of the web browser. Further, “FIG. 6 illustrates a sample workplace GUI used to push content to a group of filtered visitors (above), or to a specific unique visitor (below).” Where the specific unique visitor is interpreted as the first user);
code for displaying a notification of the update event in response to determining that the update event matches the record identifier (Parreira fig. 7, par. [0045], “the POWERMARKETING system will send a notification to the selected user that an exclusive promotion is available for the user.”  Where the notification is inherent to be sent and displayed and is associated with a promotion event available for the user selected; in alternative it was known at the time of the invention that merely providing an automatic means such as “responsive to determining that the update event matches the record ID/form” to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Parreira that teaches real-time tracking and marketing for web application users into the combination of Levett that teaches a client device to run a network based application by sending structured data from one or more data sources to software on the client device, and Holt that teaches development and compiling of computer programs. Additionally, this provide a more interactive user interface.
The motivation for doing so would be to improve the customer online shopping experience (Parreira par. [0005]).

As per claim 16, Parreira teaches wherein the update event is a notification of changes to the content for the first webpage form (Parreira, par. [0078], “allowing the clients to transmit instructions or messages and receive updates (e.g., refreshed pages or information within pages upon receiving new information).” Where instructions or messages are notifications of changes to the pages where the pages are webpages. Where the webpage herein is inherent to have the survey form), 
wherein the changes are selected from a group consisting of an addition of a new data record by a second user (Parreira, fig. 9, par. [0045]-[0046], “add client-side logic to the webpage dynamically and in real-time” Where a user/visitor is inherent to add in the client-side the logic to the webpage. The logic add to the webpage herein is interpreted as the new record. The user/visitor interpreted as the second user. The client is interpreted the second user. The user is also inherent to select the logic to the webpage prior to add it. Further, “create interactive experiences between a POWERMARKETING application operator, and a visitor of a POWERMARKETING enabled webpage, via different forms of interactions such as text chats, video conference, help in filling forms, helping the visitor to navigate to another page through push of the navigation action and target network location, or even a full co-browsing experience.”), 
opening of a second webpage form by the second user for editing the data record that is displayed to the first user (Parreira, fig. 9, par. [0045]-[0046], “The client-side logic may enhance the experience available to the webpage user/visitor, promote products with additional images, sounds, videos, or contain any other type of media that can be transmitted and rendered.” Where the webpage user/visitor is inherent to open the webpage where the webpage contains a forms/templates. The forms/templates contain products which contain descriptions and can be edit. The webpage can be view by all users in the internet. Further, a webpage is illustrated in fig. 9 is interpreted as the second webpage form), 
updating of the data record by the second user, and combinations thereof (Parreira, par. [0058], A POWERMARKETING system operator can update content and/or logic remotely on a visitor's web browser instance of a webpage, or on several visitors' web browser instances at the same time, using the Push methods shown in FIGS. 6-8.).

As per claim 17, Parreira teaches further comprising: code for prompting the first user for a response in regard to the update event, wherein a prompt comprises a prompt to update the data record displayed in the first webpage form, a prompt to discard the changes made by the second user, or a prompt to merge data record with the changes made by the second user (Parreira, fig. 3, par. [0042], “If any of these values is changed, the web browser will transmit and update the value to customer service in realtime.” Where transmit and update the value to customer service in realtime is interpreted as the prompt to merge the display record changes made by the second user).

As per claim 18, Levett teaches further comprising: code for updating the data record displayed in the webpage form based on information in the update event without refreshing, reloading, or otherwise re-retrieving relevant content for the webpage form (Levett, par. [0125], “real-time data updates without the need for a client to use a browser `refresh` button;”).

As per claim 19, Levett teaches wherein the connection enables asynchronous bi-directional communication between a client browser (Levett, par. [0204], client browser) and the web server (Levett, fig. 1:105 par. [0204], web server).

As per claim 20, Levett teaches wherein the connection is a web socket connection (Levett, par. [0240], communication to backend applications this could be HTTP, JMS, SOAP, Socket, or JDBC. Where Socket is a communication connection of the web application teach herein).

7.	Claims 7, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Levett et al. (US 20040148375 A1) in view of Holt (US 10853062 B1) in further view of Parreira (US 20130104030 A1) still in further view of Haghighat et al. (US 20210263779 A1).

As per claim 7, Levett, Holt, and Parreira teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Levett, Holt, and Parreira do not explicitly teach “wherein the update event is a compressed JSON syntax of the data record consisting of the record identifier, a data source, and changed values of the data record, but not unmodified data of the data record.”
On the other hand, in the same field of endeavor, Haghighat teaches wherein the update event is a compressed JSON syntax of the data record consisting of the record identifier, a data source, and changed values of the data record, but not unmodified data of the data record (Haghighat, par. [1096], “returned response to "funcB" may be compressed into the following JSON object--containing only the necessary/appropriate data fields.” Where the necessary/appropriate data fields are interpreted as the record ID, data source, and changed values, but not unmodified data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haghighat that teaches a service (FaaS) to users into the combination of Levett that teaches a client device to run a network based application by sending structured data from one or more data sources to software on the client device, Holt that teaches development and compiling of computer programs, and Parreira that teaches real-time tracking and marketing for web application users. Additionally, this provide a more interactive user interface.
The motivation for doing so would be to efficiently utilizing the hardware architectures to execute the software code (Haghighat par. [0008]).

As per claim 14, Levett, Holt, and Parreira teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior art of Levett, Holt, and Parreira do not explicitly teach “wherein the update event is a compressed JSON syntax of the data record consisting of the record identifier, a data source, and changed values of the data record, but not unmodified data of the data record.”
On the other hand, in the same field of endeavor, Haghighat teaches wherein the update event is a compressed JSON syntax of the data record consisting of the record identifier, a data source, and changed values of the data record, but not unmodified data of the data record (Haghighat, par. [1096], “returned response to "funcB" may be compressed into the following JSON object--containing only the necessary/appropriate data fields.” Where the necessary/appropriate data fields are interpreted as the record ID, data source, and changed values, but not unmodified data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haghighat that teaches a service (FaaS) to users into the combination of Levett that teaches a client device to run a network based application by sending structured data from one or more data sources to software on the client device, Holt that teaches development and compiling of computer programs, and Parreira that teaches real-time tracking and marketing for web application users. Additionally, this provide a more interactive user interface.
The motivation for doing so would be to efficiently utilizing the hardware architectures to execute the software code (Haghighat par. [0008]).

As per claim 21, Levett, Holt, and Parreira teach all the limitations as discussed in claim 15 above.  
However, it is noted that the combination of the prior art of Levett, Holt, and Parreira do not explicitly teach “wherein the update event is a compressed JSON syntax of the data record consisting of the record identifier, a data source, and changed values of the data record, but not unmodified data of the data record.”
On the other hand, in the same field of endeavor, Haghighat teaches wherein the update event is a compressed JSON syntax of the data record consisting of the record identifier, a data source, and changed values of the data record, but not unmodified data of the data record (Haghighat, par. [1096], “returned response to "funcB" may be compressed into the following JSON object--containing only the necessary/appropriate data fields.” Where the necessary/appropriate data fields are interpreted as the record ID, data source, and changed values, but not unmodified data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haghighat that teaches a service (FaaS) to users into the combination of Levett that teaches a client device to run a network based application by sending structured data from one or more data sources to software on the client device, Holt that teaches development and compiling of computer programs, and Parreira that teaches real-time tracking and marketing for web application users. Additionally, this provide a more interactive user interface.
The motivation for doing so would be to efficiently utilizing the hardware architectures to execute the software code (Haghighat par. [0008]).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chatterjee et al. (US 20210297318 A1), teaches testing network interaction defines a set having a plurality of network nodes, wherein the network nodes within the set are in signal communication with each other and wherein at least one of the network nodes is emulated by a processor.
Yara et al. (US 20210117299 A1), teaches communication of event information for business events between applications in a computer-implemented human capital management system.
Wu et al. (US 20130204610 A1), teaches establishment of conceptual model for objects such as language component, sentence pattern or syntax rule and the like, which further grounds technical solutions for language presentation markups, browsing, editing and conversion.
Menday (US 20110271176 A1), teaches progress towards a `web for machines` and an aspect web 2.0 means that many websites or domains offer access to exposed data and services via an interface such as an API (Application Programming Interface).
Doddavula et al. (US 20100175044 A1), teaches development of Java 2 Platform, Enterprise Edition (J2EE) applications.
Kol et al. (US 20170032050 A1), teaches application generating website building system (AGWBS) converts a website to an application which operates on a mobile device.
Sridhar (US 20030221162 A1), teaches techniques for developing websites for individuals and businesses.

Response to Arguments
9.	Applicant's arguments, filed on 07/14/2022 with respect to the rejection of claims 1-21 under 35 U.S.C. §103 (Applicant’s arguments, pages 8-1), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the combination of the prior arts of Levett et al. (US 20040148375 A1), Parreira (US 20130104030 A1), and Burriesci et al. (US 9959192 B1) do not teach “receiving, by a computer system, a structured data object composed from a set of linked data nodes according to a domain specific language, wherein the structured data object defines a layout for a webpage form, without content for the webpage form, and wherein the set of linked data nodes comprises data node that defines execution context to other data nodes; interpreting, by the computer system, the structured data object within a context of a data record to identify the content for the webpage form; interpreting, by the computer system, the structured data object within a context of the data record to determine that the structured data object enables real-time updates for the webpage form;” (Applicant arguments, pages 8-12). It is respectfully submitted that the prior arts of Levett et al. (US 20040148375 A1), Parreira (US 20130104030 A1), and Burriesci et al. (US 9959192 B1) are no longer used to teach this limitation but the newly added Hot et al. (US 10853062 B1) teaches these limitations as shown above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

In regarding the limitation “wherein the set of linked data nodes comprises data node that defines execution context to other data nodes;” The Applicant's argument is moot. Applicant is merely arguing the newly added limitations in the claims that were not previously presented.

In regarding the limitation “a structured data object composed from a set of linked data nodes according to a domain specific language;” It is noted that this limitation was teach by prior art of Levett et al. (US 20040148375 A1) in the non-final office action mailed on 11/30/2021. The Applicant representative Arguments/Remarks received on 02/23/2022 do not disagree with the disclosure of the above limitation in the prior art of Levett et al. (US 20040148375 A1). However, in the Applicant Arguments/Remarks received on 07/14/2022. The Applicant representative in (Applicant arguments, pages 9-10) says that the prior art of Levett et al. (US 20040148375 A1) fail to disclose the above limitation. 
The examiner respectfully disagrees with the Applicant representative last remarks make on 07/14/2022 regarding this limitation not been teach by the prior art of Levett et al. (US 20040148375 A1). 
Because the prior art of Levett does teach receiving, by a computer system, a structured data object composed from a set of data nodes according to a domain specific language (Levett, figs.8, par. [0372]-[0373], an initial data node. Where the initial data node is interpreted as the structured data object. The initial data node is composed sub-nodes each sub node is associated with a service function used to get initial data. The sub-nodes are interpreted as the set of data nodes. Further, par. [0148], “Communications Layer that may later be queried using a query language to combine and/or extract specific subsets of data on demand” Where the query language is interpreted as the domain specific language and is used to in four service functions used to get initial data. Further, par. [0010], “Large online systems that were deployed severely lacked the rich functionality that companies demanded in their offline systems.” Where the large online systems are computer systems) but is not been used to teach this limitation in the current rejection, see above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims. 

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157